Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. The method of claim 2, wherein updating the profile of the content-providing user to include the affinity of the content-providing user for the item associated with the entity is further based at least in part on the additional probability.
4. The method of claim 3, wherein the affinity of the content-providing user for the item associated with the entity describes one or more of: a taste of the content-providing user in clothing worn by the content-providing user and a taste of the content-providing user in clothing worn by individuals other than the content-providing user.
5. The method of claim 1, wherein updating the profile of the content-providing user to include the affinity of the content-providing user for the item associated with the entity comprises:
determining whether the predicted probability is at least a threshold probability; responsive to determining that the predicted probability is at least the threshold probability, generating an embedding describing the affinity of the content- providing user for the item associated with the entity; and storing the embedding in association with the profile of the content-providing user.
6. The method of claim 1, further comprising: comparing the predicted probability to one or more threshold probabilities, wherein each of the one or more threshold probabilities is associated with a topic and the topic is associated with one or more items associated with one or more entities having a presence on the online system; determining a topic associated with the content item based at least in part on the comparing; and updating the profile of the content-providing user to include an affinity of the content- providing user for the topic.
7. The method of claim 1, wherein selecting the one or more content items for presentation to the content-providing user comprises: identifying a set of candidate content items eligible for presentation to the content- providing user; predicting an affinity of the content-providing user for each of the set of candidate content items based at least in part on the profile of the content-providing user; and selecting the one or more content items from the set of candidate content items for presentation to the content-providing user based at least in part on the predicted affinity of the content-providing user for each of the set of candidate content items.
8. The method of claim 1, further comprising:
receiving an interaction with the content item from a viewing user of the online system;
updating an additional profile of the viewing user to include an affinity of the viewing user for the item associated with the entity based at least in part on the predicted probability;
determining an opportunity to present content to the viewing user;
selecting one or more additional content items for presentation to the viewing user based at least in part on the additional profile of the viewing user; and
sending the selected one or more additional content items for presentation to the viewing user.

9. The method of claim 8, wherein updating the additional profile of the viewing user to include the affinity of the viewing user for the item associated with the entity comprises: comparing the predicted probability to one or more threshold probabilities, wherein each of the one or more threshold probabilities is associated with a topic and the topic is associated with one or more items associated with one or more entities having a presence on the online system; 
determining a topic associated with the content item based at least in part on the comparing; and 
updating the additional profile of the viewing user to include an affinity of the viewing user for the topic.

10. The method of claim 8, wherein selecting the one or more additional content items for presentation to the viewing user comprises:
identifying a set of candidate content items eligible for presentation to the viewing user; 
predicting an affinity of the viewing user for each of the set of candidate content items based at least in part on the additional profile of the viewing user; and selecting the one or more additional content items from the set of candidate content items for presentation to the viewing user based at least in part on the predicted affinity of the viewing user for each of the set of candidate content items.
13. The computer program product of claim 12, wherein update the profile of the content-providing user to include the affinity of the content-providing user for the item associated with the entity is further based at least in part on the additional probability.

14. The computer program product of claim 13, wherein the affinity of the content- providing user for the item associated with the entity describes one or more of: a taste of the content-providing user in clothing worn by the content-providing user and a taste of the content- providing user in clothing worn by individuals other than the content-providing user.

15. The computer program product of claim 11, wherein update the profile of the content-providing user to include the affinity of the content-providing user for the item associated with the entity comprises: 
determine whether the predicted probability is at least a threshold probability;
responsive to determining that the predicted probability is at least the threshold probability, generate an embedding describing the affinity of the content- providing user for the item associated with the entity; and 
store the embedding in association with the profile of the content-providing user.

16. The computer program product of claim 11, wherein the computer-readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to:
compare the predicted probability to one or more threshold probabilities, wherein each of the one or more threshold probabilities is associated with a topic and the topic is associated with one or more items associated with one or more entities having a presence on the online system;
determine a topic associated with the content item based at least in part on the comparing; and
update the profile of the content-providing user to include an affinity of the content- providing user for the topic.

17. The computer program product of claim 11, wherein select the one or more content items for presentation to the content-providing user comprises:
identify a set of candidate content items eligible for presentation to the content- providing user;
predict an affinity of the content-providing user for each of the set of candidate content items based at least in part on the profile of the content-providing user; and 
select the one or more content items from the set of candidate content items for presentation to the content-providing user based at least in part on the predicted affinity of the content-providing user for each of the set of candidate content items.
18. The computer program product of claim 11, wherein the computer-readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to:
receive an interaction with the content item from a viewing user of the online system;
update an additional profile of the viewing user to include an affinity of the viewing user for the item associated with the entity based at least in part on the predicted probability;
determine an opportunity to present content to the viewing user;
select one or more additional content items for presentation to the viewing user based at least in part on the additional profile of the viewing user; and
send the selected one or more additional content items for presentation to the viewing user.
19. The computer program product of claim 18, wherein update the additional profile of the viewing user to include the affinity of the viewing user for the item associated with the entity comprises:
compare the predicted probability to one or more threshold probabilities, wherein each of the one or more threshold probabilities is associated with a topic and the topic is associated with one or more items associated with one or more entities having a presence on the online system;
determine a topic associated with the content item based at least in part on the comparing; and
update the additional profile of the viewing user to include an affinity of the viewing user for the topic.
20. The computer program product of claim 18, wherein select the one or more additional content items for presentation to the viewing user comprises:
identify a set of candidate content items eligible for presentation to the viewing user; predict an affinity of the viewing user for each of the set of candidate content items based at least in part on the additional profile of the viewing user; and select the one or more additional content items from the set of candidate content items for presentation to the viewing user based at least in part on the predicted affinity of the viewing user for each of the set of candidate content items.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2009/0058615) in view of Biswas (US 2019/0220694) in view of Dagan (US 2021/0073583) in view of Lefkow (US 2019/0295148) in view of Wang (US 2019/0102466) and further in view of Husain (US 2018/0285748).      
Regarding claim 1, Schultz discloses:
receiving a content item comprising an image from a content-providing user of an online system, wherein the content item is to be presented to one or more viewing users of the online system;
Schultz [0020] In some embodiments the wearer may use the mobile station 100 to transmit clothing information to a blog server 119. Alternatively, the mobile station 100 may provide the clothing information to a personal computer 111 via a suitable link 121 such as Bluetooth.TM., or any other suitable connection such as a wired serial connection. The mobile station 100 may also share clothing information with other mobile devices by using either the blog server 119 or an application that provides various user options for sharing clothing information. The wearer may then format the information as desired and transmit it via a network connection, such as Internet connection 123 to the blog server 119 or to another mobile station or group of mobile stations.

accessing a trained machine-learning model, the trained machine-learning model trained based at least in part on a set of images of one or more items associated with an entity having a presence on the online system and a set of attributes of each of the set of images;
Schultz discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Biswas discloses:
	Biswas [0029] The processed images 164 may not only include images for initially training the ML (machine learning) model 108 but may also include testing and validation data sets. The ML model 108 can thus be trained to identify various attributes of objects in the images 164. By way of illustration and not limitation, if the images 164 include clothing items, the ML model 108 can learn to not only differentiate between clothing items such as shirts, pants, skirts, blouses, hats, sweaters etc. but also to identify various attributes of the variety of clothing items. For example, the ML model 108 can identify attributes of a pant including the size, color, length, pockets, pleated/plain front, casual/formal, material etc. Similarly, other clothing items may have their own unique attributes that enable identification by the ML model 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Biswas for the purpose of training the ML model 108 to identify various attributes of objects in the images.    

applying the trained machine-learning model to predict a probability that the content item comprises an image of an item associated with the entity, the probability predicted based at least in part on one or more attributes of the image comprising the content item;
Schultz discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Dagan discloses:
Dagan [0020] The resulting trained machine learning model outputs a probability value for an image based on the above listed features. That is, the machine learning model receives an image of an item as input and outputs a probability score indicating an estimated probability that the image is suitable to represent the item or a category of items. The image selection system uses the machine learning model to generate probability scores for multiple images of an item that are included in listings posted to the online marketplace and selects one of the images to represent the item or category of items based on the resulting probability scores. For example, the image selection system may select the image that has the highest probability score. The online marketplace assigns the image selected by the image selection system as the stock image for the item and/or category of items.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Dagan for the purpose of the machine learning model receiving an image of an item as input and outputting a probability score indicating an estimated probability that the image is suitable to represent the item or a category of items.

updating a profile of the content-providing user to include an affinity of the content- providing user for the item associated with the entity based at least in part on the predicted probability;
Schultz discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lefkow discloses:
	Lefkow [0036] The user 504 may interact with the recommendation 528, via an application of user device 506, to indicate that the item will be purchased, to indicate that the item will not be purchased, or to indicate that they are not at a merchant location. If the user indicates that they will or will not purchase the item, the workflow 500 includes updating the user profile to reflect the purchase or non-purchase of the item at 530.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Lefkow for the purpose of updating the user profile to reflect the purchase or non-purchase of the item at 530.

determining an opportunity to present content to the content-providing user;
Schultz discloses the elements of the claimed invention as noted above but does not disclose above limitation.  However, Wang discloses: 
	Wang claim 1, A method comprising: accessing a post from a posting user of an online system, the post comprising a link to an external page that is outside the online system; determining an opportunity to present content to a viewing user of the online system; determining one or more attributes of the external page;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Wang for the purpose of determining an opportunity to present content to a viewing user of the online system.
 
selecting one or more content items for presentation to the content-providing user based at least in part on the profile of the content-providing user; 
Schultz discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Husain discloses:
Husain [0003] A content item may include text, images, audio clips, links, etc. The user experience provided by a content item often depends on the time period during which the content item is delivered to a user, what is presented in the content item, and the profile of the user to whom the content item is delivered. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Husain for the purpose of presenting the content item, and the profile of the user to whom the content item is delivered.  

sending the selected one or more content items for presentation to the content- providing user.
	Husain [0003], Furthermore, sending content items to users that are not interested in the content item results in waste of networking bandwidth and computing resources. Poor user experience leads to fewer user interactions with content items. Fewer user interactions may result in lower user membership of the social network. For example, users may be less likely to engage with an online system if the content items provided by the online system are not of interest to the users.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schultz, Biswas, Dagan, Lefkow, Wang, and Husain and further in view of Garner (US 10, 990,950) 
Regarding claim 2, the combination of Schultz, Biswas, Dagan, Lefkow, Wang, and Husain  discloses the elements of the claimed invention as noted but does not disclose:
accessing an additional trained machine-learning model, the additional trained machine-learning model trained based at least in part on an additional set of images of the content-providing user maintained in the online system and a set of attributes of each of the additional set of images; and applying the additional trained machine-learning model to predict an additional probability that the content item comprises an image of the content-providing user, the probability predicted based at least in part on the one or more attributes of the image comprising the content item.  However, Garner discloses:
	Garner claim 9, The system of claim 1, further comprising: the portable user device associated with the first customer, wherein the portable user device comprises: an imaging system configured to capture at least video content, wherein each video content comprising a series of frames; at least one tangible memory positioned within the housing and storing the trained machine learning model, and a local product database locally storing sets of product imaging data, wherein each set of product imaging data corresponds to one of the first subset of tens of retail products available for sale and comprises a product identifier and at least image attribute data exclusively corresponding to the respective product; and a decision control circuit communicatively coupled with the memory and configured to: process each frame of a subset of one or more frames of the video content by at least a first modeling technique implemented by the trained machine learning model relative to a first image attribute and obtain a corresponding first product identification probability that an item, captured within each of the subset of at least one frame, is estimated to be a first product of the first subset of tens of retail products; process each frame of the subset of at least one frame by a second modeling technique implemented by the trained machine learning model relative to a second image attribute that is different than the first attribute, and obtain corresponding second product identification probability that the item, captured within each of the subset of at least one frame, is estimated to be the first product of the first subset of tens of retail products; determine an aggregated first identification probability of the first product as a function of the first product identification probabilities corresponding to the frames of the subset of at least one frame; determine an aggregated second identification probability of the first product as a function of the second product identification probabilities  corresponding to the frames of the subset of at least one frame; collectively evaluate the aggregated first identification probability and the aggregated second identification probability of the first product for the frames of the subset of at least one frame and identify when one or more of the aggregated first identification probability and the aggregated second identification probability has a predefined relationship with a collective threshold probability; and cause an image of the first product to be displayed in response to identifying that one or more of the aggregated first identification probability and the aggregated second identification probability has the predefined relationship with the collective threshold probability.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schultz, Biswas, Dagan, Lefkow, Wang, and Husain to obtain above limitation based on the teachings of Garner for the purpose of identifying  when one or more of the aggregated first identification probability and the aggregated second identification probability has a predefined relationship with a collective threshold probability.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2009/0058615) in view of Biswas (US 2019/0220694) in view of Dagan (US 2021/0073583) in view of Lefkow (US 2019/0295148) in view of Wang (US 2019/0102466) and further in view of Husain (US 2018/0285748).      
Regarding claim 11, Schultz discloses:
receive a content item comprising an image from a content-providing user of an online system, wherein the content item is to be presented to one or more viewing users of the online system;
Schultz [0020] In some embodiments the wearer may use the mobile station 100 to transmit clothing information to a blog server 119. Alternatively, the mobile station 100 may provide the clothing information to a personal computer 111 via a suitable link 121 such as Bluetooth.TM., or any other suitable connection such as a wired serial connection. The mobile station 100 may also share clothing information with other mobile devices by using either the blog server 119 or an application that provides various user options for sharing clothing information. The wearer may then format the information as desired and transmit it via a network connection, such as Internet connection 123 to the blog server 119 or to another mobile station or group of mobile stations.

access a trained machine-learning model, the trained machine-learning model trained based at least in part on a set of images of one or more items associated with an entity having a presence on the online system and a set of attributes of each of the set of images;
Schultz discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Biswas discloses:
	Biswas [0029] The processed images 164 may not only include images for initially training the ML (machine learning) model 108 but may also include testing and validation data sets. The ML model 108 can thus be trained to identify various attributes of objects in the images 164. By way of illustration and not limitation, if the images 164 include clothing items, the ML model 108 can learn to not only differentiate between clothing items such as such as shirts, pants, skirts, blouses, hats, sweaters etc. but also to identify various attributes of the variety of clothing items. For example, the ML model 108 can identify attributes of a pant including the size, color, length, pockets, pleated/plain front, casual/formal, material etc. Similarly, other clothing items may have their own unique attributes that enable identification by the ML model 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Biswas for the purpose of training the ML model 108 to identify various attributes of objects in the images.    

apply the trained machine-learning model to predict a probability that the content item comprises an image of an item associated with the entity, the probability predicted based at least in part on one or more attributes of the image comprising the content item;
Schultz discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Dagan discloses:
Dagan [0020] The resulting trained machine learning model outputs a probability value for an image based on the above listed features. That is, the machine learning model receives an image of an item as input and outputs a probability score indicating an estimated probability that the image is suitable to represent the item or a category of items. The image selection system uses the machine learning model to generate probability scores for multiple images of an item that are included in listings posted to the online marketplace and selects one of the images to represent the item or category of items based on the resulting probability scores. For example, the image selection system may select the image that has the highest probability score. The online marketplace assigns the image selected by the image selection system as the stock image for the item and/or category of items.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Dagan for the purpose of the machine learning model receiving an image of an item as input and outputting a probability score indicating an estimated probability that the image is suitable to represent the item or a category of items.

update a profile of the content-providing user to include an affinity of the content- providing user for the item associated with the entity based at least in part on the predicted probability;
Schultz discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lefkow discloses:
	Lefkow [0036] The user 504 may interact with the recommendation 528, via an application of user device 506, to indicate that the item will be purchased, to indicate that the item will not be purchased, or to indicate that they are not at a merchant location. If the user indicates that they will or will not purchase the item, the workflow 500 includes updating the user profile to reflect the purchase or non-purchase of the item at 530.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Lefkow for the purpose of updating the user profile to reflect the purchase or non-purchase of the item at 530.

determine an opportunity to present content to the content-providing user;
Schultz discloses the elements of the claimed invention as noted above but does not disclose above limitation.  However, Wang discloses: 
	Wang claim 1, A method comprising: accessing a post from a posting user of an online system, the post comprising a link to an external page that is outside the online system; determining an opportunity to present content to a viewing user of the online system; determining one or more attributes of the external page;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Wang for the purpose of determining an opportunity to present content to a viewing user of the online system.
 
select one or more content items for presentation to the content-providing user based at least in part on the profile of the content-providing user; 
Schultz discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Husain discloses:
Husain [0003] A content item may include text, images, audio clips, links, etc. The user experience provided by a content item often depends on the time period during which the content item is delivered to a user, what is presented in the content item, and the profile of the user to whom the content item is delivered. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to obtain above limitation based on the teachings of Husain for the purpose of presenting the content item, and the profile of the user to whom the content item is delivered.  

send the selected one or more content items for presentation to the content- providing user.
	Husain [0003], Furthermore, sending content items to users that are not interested in the content item results in waste of networking bandwidth and computing resources. Poor user experience leads to fewer user interactions with content items. Fewer user interactions may result in lower user membership of the social network. For example, users may be less likely to engage with an online system if the content items provided by the online system are not of interest to the users.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schultz, Biswas, Dagan, Lefkow, Wang, and Husain and further in view of Garner (US 10, 990,950) 
Regarding claim 12, the combination of Schultz, Biswas, Dagan, Lefkow, Wang, and Husain  discloses the elements of the claimed invention as noted but does not disclose:
access an additional trained machine-learning model, the additional trained machine-learning model trained based at least in part on an additional set of images of the content-providing user maintained in the online system and a set of attributes of each of the additional set of images; and apply the additional trained machine-learning model to predict an additional probability that the content item comprises an image of the content-providing user, the probability predicted based at least in part on the one or more attributes of the image comprising the content item.  However, Garner discloses:
	Garner claim 9, The system of claim 1, further comprising: the portable user device associated with the first customer, wherein the portable user device comprises: an imaging system configured to capture at least video content, wherein each video content comprising a series of frames; at least one tangible memory positioned within the housing and storing the trained machine learning model, and a local product database locally storing sets of product imaging data, wherein each set of product imaging data corresponds to one of the first subset of tens of retail products available for sale and comprises a product identifier and at least image attribute data exclusively corresponding to the respective product; and a decision control circuit communicatively coupled with the memory and configured to: process each frame of a subset of one or more frames of the video content by at least a first modeling technique implemented by the trained machine learning model relative to a first image attribute and obtain a corresponding first product identification probability that an item, captured within each of the subset of at least one frame, is estimated to be a first product of the first subset of tens of retail products; process each frame of the subset of at least one frame by a second modeling technique implemented by the trained machine learning model relative to a second image attribute that is different than the first attribute, and obtain corresponding second product identification probability that the item, captured within each of the subset of at least one frame, is estimated to be the first product of the first subset of tens of retail products; determine an aggregated first identification  probability of the first product as a function of the first product identification probabilities corresponding to the frames of the subset of at least one frame; determine an aggregated second identification probability of the first product as a function of the second product identification probabilities corresponding to the frames of the subset of at least one frame; collectively evaluate the aggregated first identification probability and the aggregated second identification probability of the first product for the frames of the subset of at least one frame and identify when one or more of the aggregated first identification probability and the aggregated second identification probability has a predefined relationship with a collective threshold probability; and cause an image of the first product to be displayed in response to identifying that one or more of the aggregated first identification probability and the aggregated second identification probability has the predefined relationship with the collective threshold probability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schultz, Biswas, Dagan, Lefkow, Wang, and Husain to obtain above limitation based on the teachings of Garner for the purpose of identifying  when one or more of the aggregated first identification probability and the aggregated second identification probability has a predefined relationship with a collective threshold probability.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161